Citation Nr: 1532265	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder.

3. Entitlement to a rating for left knee degenerative joint disease in excess of 10 percent prior to June 11, 2009, in excess of 20 percent from June 11, 2009 to November 1, 2010, and in excess of 10 percent thereafter.

4.  Entitlement to a rating for right knee status post partial meniscectomy with degenerative changes in excess of 10 percent from March 1, 2002 to November 29, 2006, in excess of 20 percent from November 30, 2006 to November 4, 2012, and in excess of 30 percent thereafter.

5.  The propriety of a rating reduction for lumbosacral spine degenerative changes from 40 percent disabling to 20 percent disabling, effective August 1, 2014.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002, August 2010, January 2011, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified before the undersigned at a Board hearing in June 2015.  A Board Hearing Transcript (Tr.) has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee status post partial meniscectomy with degenerative changes, right knee moderate instability, lumbosacral spine degenerative changes, and left knee degenerative changes arise from a common etiology or injury, and have a combined evaluation of 60 percent.

2.  Competent evidence of record indicates that the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.

3.  At the June 2015 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to increased ratings for his service-connected right knee status post partial meniscectomy with degenerative changes.

4.  At the June 2015 Board hearing, the Veteran conditionally withdrew his appeals concerning whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder, an increased rating for service-connected left knee degenerative joint disease, and whether a reduction for the evaluation of lumbosacral spine degenerative changes was proper.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).

2.  The criteria for withdrawal of the substantive appeals on the issues of entitlement to service connection for a neck disorder, to increased ratings for right knee status post partial meniscectomy with degenerative changes and left knee degenerative joint disease, and whether a reduction in the evaluation of lumbosacral spine degenerative changes was proper, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fact that the Board is granting entitlement to a TDIU and dismissing the remaining issues on appeal, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 and a detailed explanation of how VA complied with the Act is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

I. TDIU

The Veteran asserts that he is unable to work due to his service-connected bilateral knee and lumbosacral spine disabilities.  He has submitted statements indicating that he is in constant pain due to these disabilities and that he is unable to work due to his limited mobility.  He testified in June 2015 that his previous employment was as a supervisor in a warehouse.  Board Hearing Tr. 6.  The Veteran is currently service connected for right knee status post partial meniscectomy with degenerative changes (30 percent), right knee moderate instability (20 percent), lumbosacral spine degenerative changes (20 percent), and left knee degenerative changes (10 percent), with a combined evaluation of 60 percent.

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

In this case, the Veteran was assigned a combined evaluation of 70 percent prior to August 1, 2014, but following the reduction of his evaluation for service-connected lumbosacral spine degenerative changes, his combined evaluation was reduced to 60 percent.  The Board finds, however, that the Veteran's service-connected disabilities arise from a common etiology, and thus may be considered as one disability.  Id.  In a December 1994 rating decision, the Veteran was granted service connection for a right knee disorder which was found to be related to a right knee injury he incurred in service in March 1956.  In an August 2005 rating decision, service connection was granted for lumbar spine and left knee disorders, noting that the June 2005 VA examination had found that they were interrelated to the right knee disorder and the same paratrooper landing impact injuries.  The Veteran's service-connected lumbosacral spine and left knee disorders are specifically listed as "degenerative changes of the lumbosacral spine associated with right knee, status post partial meniscectomy with degenerative changes" and "degenerative joint disease of the left knee associated with right knee status post partial meniscectomy with degenerative changes."  It is therefore clear to the Board that these disorders arise from the same injury that caused his initial right knee disability, and thus may be considered cumulatively for determining whether the Veteran meets the criteria for a schedular TDIU throughout the entire period on appeal.

The Veteran has submitted several letters from his private physician which state that the Veteran has significant arthritis causing pain and significant mobility problems.  The physician wrote in September 2013 that the Veteran's "inability to be gainfully employed is no doubt related to his service connected conditions."

At a January 2006 VA examination, the Veteran reported that his activity was limited and that he has difficulties with household chores, walking long distances, and travelling.  The examiner stated that the Veteran's bilateral degenerative joint disease, right knee instability, and lumbar spine degenerative disease caused him to be unemployable.  At a July 2009 VA examination, the Veteran reported that he could not do any prolonged sitting or walking.  He reported that he had worked as a foreman but retired due to chronic knee and back pain.  The examiner noted that the Veteran's prior work as a foreman required prolonged periods of walking and standing and that he would not be able to attempt similar work now due to physical limitations.  The examiner opined that the Veteran's knee and spine disorders made him unable to maintain any type of gainful employment requiring prolonged standing, prolonged sitting, or changes in position, and that he was "as likely as not unemployable."

The foregoing evidence suggests that the Veteran's service-connected disabilities, when viewed in light of his background and work history, as likely as not preclude substantial gainful employment opportunities.  The Veteran's prior employment required prolonged sitting and walking, which he is clearly no longer able to do.  Competent medical evidence of record, including statements from the Veteran's private physician and two VA examiners, found that the Veteran was as likely as not no longer able to maintain gainful employment.

The Board does acknowledge that the June 2011 and October 2013 VA examination opinions weigh against the claim.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that the Veteran's service-connected disabilities, which resulted from a common etiology or accident, render him unemployable, and as such, the Board concludes that entitlement to a TDIU has been established and the appeal is granted.  38 C.F.R. § 4.16.

II. Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the June 2015 Board hearing, the Veteran and his representative stated that they wished to withdraw the claim for increased ratings for service-connected right knee status post partial meniscectomy with degenerative changes.  They also stated that if the Board were to grant entitlement to a TDIU, they wished to conditionally withdraw all remaining issues on appeal.  Board Hearing Tr. 15-16.  As entitlement to a TDIU has now been granted, the Veteran's conditional withdrawal is in effect, and there remains no allegation of errors of fact or law for appellate consideration with regards to the matters remaining on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues pertaining to a neck disorder, right knee status post partial meniscectomy with degenerative changes, left knee degenerative joint disease, and lumbosacral spine degenerative changes, and these claims must be dismissed.


ORDER

Entitlement to a TDIU is granted.

The appeal of the issue concerning whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder is dismissed.

The appeal of the issue concerning entitlement to a rating for left knee degenerative joint disease in excess of 10 percent prior to June 11, 2009, in excess of 20 percent from June 11, 2009 to November 1, 2010, and in excess of 10 percent thereafter is dismissed.

The appeal of the issue concerning entitlement to a rating for right knee status post partial meniscectomy with degenerative changes in excess of 10 percent from March 1, 2002 to November 29, 2006, in excess of 20 percent from November 30, 2006 to November 4, 2012, and in excess of 30 percent thereafter is dismissed.

The appeal of the issue concerning the propriety of a rating reduction for lumbosacral spine degenerative changes from 40 percent disabling to 20 percent disabling, effective August 1, 2014, is dismissed.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


